DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 17, 23-24, 30-31 and 36 are amended. Claims 17-36 are pending.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 8/3/2022, have been considered but are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-20, 22, 24-27, 29, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Isosaari (US. Pub. No. 2009/0219939 A1) in view of Bianconi (US. Pub. No. 2012/0076131 A1).

Regarding claim 17, Isosaari discloses a computer-implemented method of negotiating media data (See Abstract, Par. [82] and Fig.1 of Isosaari for a reference to negotiating a media packet between network 1 and network 2), comprising: 
generating an offer message (See Par. [78], [82] and Fig. 1 of Isosaari for a reference to the initiation (generation) of a negotiation packet [Offer Message] by the originating node to be sent to the destination node) with an extension (See Par. [48] and Fig. 3C & 5 of Isosaari for a reference to the common header of the negotiation packet includes a multiplexing ID field 15 [Extension]) identifying first signaling path for multiplexed media data (See Par. [41] of Isosaari for a reference to the multiplexing ID field 15 identifies one UDP port assigned as a multiplexing port into which all merged [Multiplexed] packets are sent [one path for multiplexed packets]) and two or more second signaling paths for non-multiplexed media data (See Par. [67] and Fig. 5 of Isosaari for a reference to the multiplexing ID field 15 includes at least two UDP destination ports for sending non-multiplexed packets [two ports provides two signaling paths to the destination]); and 
sending the offer message to a computing device to establish a communication connection based on the extension (See Par. [48]-[49], [82] and Fig. 1 of Isosaari for a reference to that based on the on the value of the multiplexing ID field 15 [UPD port numbers], the negotiated packet is sent to the destination node 2).

Isosaari does not does not explicitly discloses establish a communication connection without receiving multiplex capability information from the computing device.  

However, Bianconi discloses establish a communication connection without receiving multiplex capability information from the computing device (See Par. [24]-[30] and Fig. 2 of Bianconi for a reference to that If it is determined that RTP multiplexing negotiation is not being used [multiplexing capability information are not received, since RTP multiplexing is not used], then the media gateway 104 proceeds to conduct a call setup procedure without RTP multiplexing negotiation [call session is established]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianconi and Isosaari. The motivation of combination would be improving the system’s performance, by allowing the network to reduce the significant bandwidth overhead created by UDP/IP headers of individual packets, when eliminating all the unnecessary UDP/IP headers of the individual payloads in the RTP multiplexed packet. (Bianconi; Par. [03]).

Regarding claim 18, the combination of Isosaari  and Bianconi, specifically Isosaari discloses wherein the offer message supports multiplexing and non-multiplexing (See Par. [67], [75]-[77] of Isosaari for a reference to the negotiated packet support multiplexing to form merged packets and also support non-multiplexed packets divided by two). 


Regarding claim 19, the combination of Isosaari  and Bianconi, specifically Isosaari discloses receiving an answer message specifying at least one port for multiplexing (See Par. [41] of Isosaari for a reference to the multiplexing ID field 15 identifies one UDP port assigned as a multiplexing port into which all merged [Multiplexed] packets are sent [one path for multiplexed packets]).  


Regarding claim 20, the combination of Isosaari  and Bianconi, specifically Isosaari discloses receiving an answer message specifying at least two ports for non-multiplexing (See Par. [67] and Fig. 5 of Isosaari for a reference to the multiplexing ID field 15 includes at least two UDP destination ports for sending non-multiplexed packets [two ports provides two signaling paths to the destination]).  




Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 17, including a non-transitory, computer-readable medium storing instructions (See Par. [86] of Isosaari for a reference to the method may be implemented by a suitably programmed processor. A program for controlling a processor to perform the method of the invention may be stated on any suitable storage medium).


Regarding claim 25, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


Regarding claim 26, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 20.


Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


Regarding claim 31, the claim is interpreted and rejected for the same reasons as set forth in claim 17, including a system for negotiating media data (See Abstract, Par. [82] and Fig.1 of Isosaari for a reference to negotiating a media packet between network 1 and network 2), comprising: a processor (See Par. [86] of Isosaari  for a reference to a programmed processor to implement the negotiation method); a memory operatively connected to the processor (See Par. [86] of Isosaari  for a reference to a storage medium to store the program of the negotiation method) and storing instructions.


Regarding claim 32, the claim is interpreted and rejected for the same reasons as set forth in claim 19.


Regarding claim 33, the claim is interpreted and rejected for the same reasons as set forth in claim 20.


Regarding claim 35, the claim is interpreted and rejected for the same reasons as set forth in claim 22.



6.	Claims 21-23, 28, 30, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Isosaari (US. Pub. No. 2009/0219939 A1) in view of Bianconi (US. Pub. No. 2012/0076131 A1) and further in view of Rosenberg, " Interactive Connectivity Establishment (ICE): A Protocol for Network Address Translator (NAT) Traversal for Offer/Answer Protocols", https://tools.ietf.org/search/rfc5245, (Apr. 2010).

Regarding claim 21, the combination of Isosaari  and Bianconi does not explicitly disclose wherein the protocol is an Interactive Connectivity Establishment (ICE) protocol.  

However, Rosenberg discloses wherein the protocol is an Interactive Connectivity Establishment (ICE) protocol (See Page 7-8; Section 2 and Fig. 1 of Rosenberg for a reference to the offer message negotiated between the two agents; L & R, implements the Interactive Connectivity Establishment (ICE) protocol). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg, Bianconi and Isosaari  . The motivation of combination would be improving the communication between endpoints by allowing the endpoints to discover enough information about their topologies to potentially find the optimal paths by which they can communicate. (Rosenberg; Page 7).


Regarding claim 22, the combination of Isosaari  and Bianconi does not explicitly disclose wherein the offer message is a Session Description Protocol (SDP) offer message.  

However, Rosenberg discloses wherein the offer message is a Session Description Protocol (SDP) offer message (See Page 7; Section 2 and Fig. 1 of Rosenberg for a reference to the ICE is an extension to the offer/answer model that includes a multiplicity of IP addresses and ports in SDP offers and answers).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg, Bianconi and Isosaari  . The motivation of combination would be improving the communication between endpoints by allowing the endpoints to discover enough information about their topologies to potentially find the optimal paths by which they can communicate. (Rosenberg; Page 7).


Regarding claim 23, the combination of Isosaari  and Bianconi does not explicitly disclose wherein the extension initiates a Session Description Protocol (SDP) grouping mechanism for multiplexing data.

However, Rosenberg discloses wherein the extension initiates an SDP grouping mechanism for multiplexing data (See Page 71; Section 13 of Rosenberg for a reference to implementing the SDP grouping framework, wherein the extension define a mechanism for indicating that an agent can support both IPv4 and IPv6 for a media stream, and it does so by including two m lines, one for v4 and one for v6). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg, Bianconi and Isosaari  . The motivation of combination would be improving the communication between endpoints by allowing the endpoints to discover enough information about their topologies to potentially find the optimal paths by which they can communicate. (Rosenberg; Page 7).


Regarding claim 28, the claim is interpreted and rejected for the same reasons as set forth in claim 21.


Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 23.


Regarding claim 34, the claim is interpreted and rejected for the same reasons as set forth in claim 21.


Regarding claim 36, the claim is interpreted and rejected for the same reasons as set forth in claim 23.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dowling (US. Pub. No. 2008/0180450 A1) discloses systems, apparatuses, methods, and computer-readable media of wireless communications in unlicensed spectrum.
Matsuzaki et al. (US. Publication no. 2003/0135699 A1) discloses semiconductor memory devices, and particularly relates to a semiconductor memory device equipped with a plurality of ports. 
Olsson et al. (US Patent No. 7,787,502 B1) discloses a split processor architecture whereby a CPU portion performs standard processing and control functions.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413